DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal (application was abandoned due to failure to file an appeal brief). Since this application is eligible for continued examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been timely paid, and the petition to revive was granted, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 27 Jul 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 15-21, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5 and 27, each of these claims recites “after a polycrystalline diamond compact is dressed by the centerless grinding wheel, a rate of decrease of cut rate of the polycrystalline diamond compact per pass without further dressing is less than a rate of decrease of cut rate of the polycrystalline diamond compact when dressed by a corresponding grinding wheel having a diamond concentration in the high concentration diamond portion thereof of less than 175 per pass without further dressing tested under the same conditions.” This is unclear for several reasons. This limitation appears to attempt to compare the performance of the claimed wheel to an arbitrary wheel of the prior art. It is unclear how this limits the claimed method and apparatuses. Regarding claim 1, which is directed to a method of grinding, this limitation does not provide any further active steps for carrying out the method. Regarding claims 5 and 27, which are directed to a grinding wheel and a grinding system, this limitation does not provide any further structure to the apparatus. Additionally, the dressing mentioned in this limitation appears to be inconsistent with the common use of the term in the art. The claim appears to indicate that the polycrystalline diamond compact workpiece is “dressed” by the claimed grinding wheel. However, dressing in the prior art is commonly understood to be a refinishing of the surface of the abrasive to restore its grinding ability rather than work that is done on the workpiece. Applicant’s specification confirms this understanding in the first paragraph of the summary in the specification which states “it is desirable to reduce or eliminate the need to constantly dress the resin bonded grinding wheel” (emphasis added). Additionally, the claims mention “cut rate of the polycrystalline diamond compact” which is inconsistent with applicant’s specification which discusses a cut rate of the grinding wheel rather than the workpiece (page 11, lines 9-15). This makes it unclear in the claims what is 
Claims 15-21, and 23-26 are rejected as indefinite due to their dependency upon rejected claims 1 and 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, 21, 23-24 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson (US 3899307, previously cited) in view of Nishiguchi et al (US 5035087, previously cited) Pope et al (US 6655845, previously cited), Alden (US 3592618, previously cited), and Lemberger et al (US 2002/0184829, previously cited).
Regarding claim 1, Thompson teaches a method of grinding comprising contacting a centerless grinding article with a workpiece (col 1, lines 39-67; “abrading action on a workpiece”), wherein the centerless grinding article comprises a resin-bonded grinding wheel with a high concentration diamond portion, the resin-bonded grinding wheel comprising diamonds, wherein the diamonds are metal bond diamonds (col 6, lines 47-53; diamonds are bonded to a metal core) having a mesh size from 60/80 to 200/230 (col 6, lines 1-7; “400 mesh or coarser” fully encompassing the claimed range; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05 I); see also specific example with 120 mesh within claimed range), a resin (col 1, lines 31-34) binder and a mixture of filler particles wherein the mixture comprises hard filler particles and soft filler particles (col 3, lines 35-45) wherein the hard filler particles comprise ceramic alumina (col 3, lines 59-62), wherein the hard filler particles comprise at least 15% of the mixture of filler particles (see table 1, line 2; 50:50). Thompson does not teach a diamond concentration between 175 and 225 based on volume, the resin binder comprising 30-40% based on volume, or the mixture of filler particles between 5 and 30% based on volume. Nishiguchi teaches an abrasive article with a high diamond concentration between 50 and 200 (col 9, lines 7-8; overlaps the claimed range), the resin binder is between 30 and 75 % (see table starting at the bottom of column 9 with examples falling within the claimed range), the total filler particles comprising between 0 and 45% based on volume of the high diamond concentration portion (table starting at the bottom of column 9 with examples falling within the claimed range). Each of these ranges overlap the claimed ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05 I). Further, it would have been obvious for a person having ordinary skill in the art at the time of the invention that adjusting the ratios between the fillers, abrasive and resin would have a direct effect on the physical properties (strength and hardness for example) of the grinding wheel as taught by both Thompson (col 2, lines 1-32, 55-57) and Nishiguchi (col 5, lines 27-30, 53-56). As disclosed by Thompson, it is well-known to adjust the properties of the grinding wheel to optimize tool life and cutting performance (col 2, lines 1-32). Therefore, it would have been obvious for a person having ordinary skill in the art at the time of the invention to adjust the ratios of the diamonds, fillers, and resin of Thompson based on the ranges disclosed by Nishiguchi in order to achieve the predictable result of providing a grinding wheel with the desired characteristics suitable for grinding a particular workpiece since it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05IIA). Thompson does not teach that the workpiece is a polycrystalline diamond compact bonded to a tungsten carbide substrate. Pope teaches a method of grinding comprising contacting a centerless grinding article with a workpiece (shown in fig 13; col 52, lines 17-25), the workpiece comprising a polycrystalline diamond compact (col 13, lines 51-60) bonded to a tungsten carbide substrate (col 13, lines 25-30). It would have been obvious for a person having ordinary skill in the art at the time of the invention to practice the method of Thompson on a polycrystalline diamond compact as taught by Pope, as it is known to use bonded diamond grinding wheels on such workpieces for the predictable result of providing the desired final shape and surface finish as taught by Pope (col 48, lines 43-49; col 49, lines 4-14). Thompson does not teach the soft filler particles having a first portion with a first mesh size and a second portion with a second mesh size different than the first mesh size. Alden teaches a method of grinding wherein the bonded grinding wheel comprises a blend of soft filler particles wherein a first portion of the blend of soft filler particles has a first mesh size (col 3, lines 71-73; 80 mesh), and a second portion of the soft filler particles having a second mesh size different than the first mesh size (col 3, lines 71-73; 325 mesh). It would have been obvious for a person having ordinary skill in the art at the time of the invention to use a blend of the soft filler particles of Thompson having different mesh sizes in order to control the wear rate of the grinding wheel as taught by Alden (paragraph starting col 3, line 74). Thompson does not teach that the alumina is alpha alumina, or that the soft filler particles comprise petroleum coke. Lemberger teaches a bonded abrasive wheel including hard filler particles and soft filler particles ([0038]; “mixtures of more than one filler are also possible.”) a hard filler comprising alpha alumina ([0038]; “corundum”) and a soft filler particles including petroleum coke ([0038]; “coke”) It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the time of the invention to provide alpha alumina as a hard filler and petroleum coke as a soft filler in the abrasive article of Thompson, as it is obvious to select a particular filler suitable for use in the abrasive tool based on the desired properties of the abrasive tool as taught by Thompson (col 2, lines 17-22; col 2, lines 55-57; col 3, lines 35-45) and these filler materials are known for use in bonded abrasive materials as taught by Lemberger ([0038]). Regarding the limitations pertaining to the decrease of cut rate, this property is a result of the claimed material composition and does not further limit the method or the structure and composition of the grinding wheel in any way (see also 112b rejection above).
Regarding claim 17, Thompson as modified, teaches all the limitations of claim 1 as described above. Thompson further teaches the diamonds are free of a coating (col 5, lines 65-68; no coating is described).
Regarding claim 21, Thompson as modified, teaches all the limitations of claim 1 as described above. Alden further teaches the first mesh size is larger than the second mesh size and a ratio of the first portion to the second portion by volume is 50:50 (col 3, lines 70-75). 
Regarding claim 23, Thompson as modified, teaches all the limitations of claim 1 as described above. Thompson further teaches the hard filler particles have a Mohs hardness of at least 7 (col 3, lines 39-43; SiC). 
Regarding claim 24, Thompson as modified, teaches all the limitations of claim 1 as described above. Thompson further teaches the soft filler particles have a Mohs hardness of 5 or less (col 2, lines 64-67; copper).
Regarding claim 27, Thompson teaches a centerless grinding system comprising a resin-bonded centerless grinding wheel, comprising: diamonds, wherein the diamonds are metal bond diamonds (col 6, lines 47-53; diamonds are bonded to a metal core) and have a mesh size ranging from 60/80 to 200/230 (col 6, lines 1-7; “400 mesh or coarser” fully encompassing the claimed range; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05 I); see also specific example with 120 mesh within claimed range), a resin (col 1, lines 31-34) binder, and a mixture of filler particles, the mixture comprising hard filler particles and soft filler particles (col 3, lines 35-45), wherein the hard filler particles comprise ceramic alumina (col 3, lines 59-62), wherein the hard filler particles comprise at least 15% of the mixture of filler particles (see table 1, line 2; 50:50). Thompson does not teach a diamond concentration between 175 and 225 based on volume, the resin binder comprising 30-40% based on volume, or the mixture of filler particles between 5 and 30% based on volume. Nishiguchi teaches an abrasive article with a high diamond concentration between 50 and 200 (col 9, lines 7-8; overlaps the claimed range), the resin binder is between 30 and 75 % (see table starting at the bottom of column 9 with examples falling within the claimed range), the total filler particles comprising between 0 and 45% based on volume of the high diamond concentration portion (see table starting at the bottom of column 9 with examples falling within the claimed range). Each of these ranges overlap the claimed ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05 I). Further, it would have been obvious for a person having ordinary skill in the art at the time of the invention that adjusting the ratios between the fillers, abrasive and resin would have a direct effect on the physical properties (strength and hardness for example) of the grinding wheel as taught by both Thompson (col 2, lines 1-32, 55-57) and Nishiguchi (col 5, lines 27-30, 53-56). As disclosed by Thompson, it is well-known to adjust the properties of the grinding wheel to optimize tool life and cutting performance (col 2, lines 1-32). Therefore, it would have been obvious for a person having ordinary skill in the art at the time of the invention to adjust the ratios of the diamonds, fillers, and resin of Thompson based on the ranges disclosed by Nishiguchi in order to achieve the predictable result of providing a grinding wheel with the desired characteristics suitable for grinding a particular workpiece since it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05IIA). Thompson does not teach the soft filler particles having a portion with first mesh size and a second portion having a second mesh size different than the first mesh size. Alden teaches a grinding wheel wherein the bonded grinding wheel comprises a blend of soft filler particles wherein a first portion of the blend of soft filler particles has a first mesh size (col 3, lines 71-73; 80 mesh), and a second portion of the soft filler particles having a second mesh size different than the first mesh size (col 3, lines 71-73; 325 mesh). It would have been obvious for a person having ordinary skill in the art at the time of the invention to use a blend of the soft filler particles of Thompson having different mesh sizes in order to control the wear rate of the grinding wheel as taught by Alden (paragraph starting col 3, line 74). Thompson does not teach that the alumina is alpha alumina, or that the soft filler particles comprise petroleum coke. Lemberger teaches a bonded abrasive wheel including hard filler particles and soft filler particles ([0038]; “mixtures of more than one filler are also possible.”) a hard filler comprising alpha alumina ([0038]; “corundum”) and a soft filler particles including petroleum coke ([0038]; “coke”) It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the time of the invention to provide alpha alumina as a hard filler and petroleum coke as a soft filler in the abrasive article of Thompson, as it is obvious to select a particular filler suitable for use in the abrasive tool based on the desired properties of the abrasive tool as taught by Thompson (col 2, lines 17-22; col 2, lines 55-57; col 3, lines 35-45) and these filler materials are known for use in bonded abrasive materials as taught by Lemberger ([0038]). Thompson does not teach a regulating wheel, a polycrystalline diamond compact positioned between the regulating wheel and the resin-bonded centerless grinding wheel or a support for the polycrystalline diamond compact. Pope teaches a grinding apparatus comprising a centerless grinding wheel (fig 13; 1303), a regulating wheel (fig 13; 1304), a polycrystalline diamond compact (1302; col 52, lines 17-19) positioned between the regulating wheel and the centerless grinding wheel (fig 13) and a support (1305) for holding the polycrystalline diamond compact between the centerless grinding wheel and the regulating wheel (fig 13; col 52, lines 17-25). It would have been obvious for a person having ordinary skill in the art at the time of the invention to include a regulating wheel, support and polycrystalline diamond compact in the system of Thompson in order to provide for centerless grinding of the polycrystalline diamond workpiece, as it is known to use bonded diamond grinding wheels on such workpieces for the predictable result of providing the desired final shape and surface finish as taught by Pope (col 48, lines 43-49; col 49, lines 4-14). Regarding the limitations pertaining to the decrease of cut rate, this property is a result of the claimed material composition and does not further limit the structure or composition of the grinding wheel in any way.
Claims 5, 20 and 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson (US 3899307, previously cited) in view of Nishiguchi et al (US 5035087, previously cited), Alden (US 3592618, previously cited), and Lemberger et al (US 2002/0184829, previously cited).
Regarding claim 5, Thompson teaches a centerless grinding wheel comprising a high concentration diamond portion, the high concentration diamond portion comprising diamonds, wherein the diamonds are metal bond diamonds (col 6, lines 47-53; diamonds are bonded to a metal core) having a mesh size from 60/80 to 200/230 (col 6, lines 1-7; “400 mesh or coarser” fully encompassing the claimed range; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05 I); see also specific example with 120 mesh within claimed range), a resin (col 1, lines 31-34) binder and a mixture of filler particles wherein the mixture comprises hard filler particles and soft filler particles (col 3, lines 35-45) wherein the hard filler particles comprise ceramic alumina (col 3, lines 59-62), wherein the hard filler particles comprise at least 15% of the mixture of filler particles (see table 1, line 2; 50:50). Thompson does not teach a diamond concentration between 175 and 225 based on volume, the resin binder comprising 30-40% based on volume, or the mixture of filler particles between 5 and 30% based on volume. Nishiguchi teaches an abrasive article with a high diamond concentration between 50 and 200 (col 9, lines 7-8; overlaps the claimed range), the resin binder is between 30 and 75 % (see table starting at the bottom of column 9 with examples falling within the claimed range), the total filler particles comprising between 0 and 45% based on volume of the high diamond concentration portion (table starting at the bottom of column 9 with examples falling within the claimed range). Each of these ranges overlap the claimed ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05 I). Further, it would have been obvious for a person having ordinary skill in the art at the time of the invention that adjusting the ratios between the fillers, abrasive and resin would have a direct effect on the physical properties (strength and hardness for example) of the grinding wheel as taught by both Thompson (col 2, lines 1-32, 55-57) and Nishiguchi (col 5, lines 27-30, 53-56). As disclosed by Thompson, it is well-known to adjust the properties of the grinding wheel to optimize tool life and cutting performance (col 2, lines 1-32). Therefore, it would have been obvious for a person having ordinary skill in the art at the time of the invention to adjust the ratios of the diamonds, fillers, and resin of Thompson based on the ranges disclosed by Nishiguchi in order to achieve the predictable result of providing a grinding wheel with the desired characteristics suitable for grinding a particular workpiece since it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05IIA). Thompson does not teach the soft filler particles having a portion with first mesh size and a second portion having a second mesh size different than the first mesh size. Alden teaches a grinding wheel wherein the bonded grinding wheel comprises a blend of soft filler particles wherein a first portion of the blend of soft filler particles has a first mesh size (col 3, lines 71-73; 80 mesh), and a second portion of the soft filler particles having a second mesh size different than the first mesh size (col 3, lines 71-73; 325 mesh). It would have been obvious for a person having ordinary skill in the art at the time of the invention to use a blend of the soft filler particles of Thompson having different mesh sizes in order to control the wear rate of the grinding wheel as taught by Alden (paragraph starting col 3, line 74). Thompson does not teach that the alumina is alpha alumina, or that the soft filler particles comprise petroleum coke. Lemberger teaches a bonded abrasive wheel including hard filler particles and soft filler particles ([0038]; “mixtures of more than one filler are also possible.”) a hard filler comprising alpha alumina ([0038]; “corundum”) and a soft filler particles including petroleum coke ([0038]; “coke”) It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the time of the invention to provide alpha alumina as a hard filler and petroleum coke as a soft filler in the abrasive article of Thompson, as it is obvious to select a particular filler suitable for use in the abrasive tool based on the desired properties of the abrasive tool as taught by Thompson (col 2, lines 17-22; col 2, lines 55-57; col 3, lines 35-45) and these filler materials are known for use in bonded abrasive materials as taught by Lemberger ([0038]). Regarding the limitations pertaining to the decrease of cut rate, this property is a result of the claimed material composition and does not further limit the structure or composition of the grinding wheel in any way.
Regarding claim 20, Thompson as modified, teaches all the limitations of claim 5 as described above. Thompson further teaches the diamonds are free of a coating (col 5, lines 65-68; no coating is described).
Regarding claim 25, Thompson as modified, teaches all the limitations of claim 5 as described above. Thompson further teaches the hard filler particles have a Mohs hardness of at least 7 (col 3, lines 39-43; SiC). 
Regarding claim 26, Thompson as modified, teaches all the limitations of claim 5 as described above. Thompson further teaches the soft filler particles have a Mohs hardness of 5 or less (col 2, lines 64-67; copper).
Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson in view of Nishiguchi, Pope, Alden and Lemberger as applied to claim 1 above, and further in view of Borse (US 4805586, previously cited).
Regarding claims 15 and 16, Thompson as modified teaches all the elements of claim 1 as described above. Thompson further teaches the diamond portion comprises a first plurality of diamonds having a first mesh size ranging from 60/80 to 200/230 (col 6, lines 5-7; “400 mesh or coarser” fully encompassing the claimed range; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05 I)). Thompson does not teach the diamond portion comprising a second or third plurality of diamonds. Borse teaches a method of grinding wherein diamond grains on the grinding tool include a first, second and third plurality of diamonds, each having a different mesh size (col 6, lines 4-9). It would have been obvious for a person having ordinary skill in the art at the time of the invention to include a first second and third plurality of diamonds having different mesh sizes in the tool of Thompson (and within the claimed size range taught by Thompson) in order to achieve the predictable result of increasing the density of the diamonds on the tool as taught by Borse (col 6, lines 4-9). 
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson in view of Nishiguchi, Alden and Lemberger as applied to claim 5 above, and further in view of Borse (US 4805586, previously cited).
Regarding claims 18 and 19, Thompson as modified teaches all the elements of claim 5 as described above. Thompson further teaches the diamond portion comprises a first plurality of diamonds having a first mesh size ranging from 60/80 to 200/230 (col 6, lines 5-7; “400 mesh or coarser” fully encompassing the claimed range; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05 I)). Thompson does not teach the diamond portion comprising a second or third plurality of diamonds. Borse teaches an abrasive article wherein diamond grains on the grinding tool include a first, second and third plurality of diamonds, each having a different mesh size (col 6, lines 4-9). It would have been obvious for a person having ordinary skill in the art at the time of the invention to include a first second and third plurality of diamonds having different mesh sizes in the tool of Thompson (and within the claimed size range taught by Thompson) in order to achieve the predictable result of increasing the density of the diamonds on the tool as taught by Borse (col 6, lines 4-9).
Response to Arguments
Applicant's arguments filed 27 Jul 2021 have been fully considered but they are not persuasive. Regarding the 112b rejection, applicant argues that the claims are drawn to a dressing wheel for a PDC which is then used to grind a workpiece. As described in more detail in the 112b rejection above, this is inconsistent with applicant’s specification which discusses grinding the PDC with the grinding wheel and dressing the grinding wheel to maintain cut rate. While this limitation in the claim attempts to define the improvement over the prior art, it does not actively limit the method steps or structure defined in the claims. Based on applicant’s specification, the improved cut rate is due to the claimed grinding wheel composition. Since the prior art renders the composition obvious as discussed in the 103 rejection above, the prior art need not explicitly disclose the improvement in cut rate to render the claims obvious, as the cut rate is a result of the claimed composition. 
Applicant further argues that the prior art is not directed toward a centerless grinding wheel that is used to grind and finish a PDC to its final dimensions. However, regarding claim 5 and its dependents, the desired workpiece does not limit the structure of the claimed grinding wheel. In the rejections of claim 1 and 27, which include specific method steps for grinding a PDC, and explicitly require a PDC as a part in the grinding system, Pope is recited to render the claimed workpiece obvious. 
Applicant incorporates by reference previous argument regarding the Thompson and Alden references as “inappropriate references.” In response, examiner directs applicants to the previous office actions which address these arguments specifically (see for example, the 18 Nov 2019 office action). 
Applicant further argues that Nishiguchi, which is relied upon to provide a teaching of the claimed concentrations of the diamond, resin, and filler, is not relevant to the problem faced by the inventors, specifically diamond-on-diamond abrading application. However, Nishiguchi is in the field of applicant’s endeavor, which is that of bonded abrasive wheels and therefore constitutes analogous art (see MPEP 2141.01(a) I). Further, the problem addressed by the inventors of the instant application is to reduce the need for dressing. This is stated in applicant’s summary which states “it is desirable to reduce or eliminate the need to constantly dress the resin bonded grinding wheel.” According to applicant (original specification page 3, lines 6-14), this is achieved “by using a very high diamond concentration while including both hard filler particles and soft filler particles to control the breakdown rate of the resin bonded abrasive wheel. Such a resin bonded grinding wheel will ensure the exposure of fresh diamonds particles in the wheel while reducing or eliminating glazing of the outer surface during use.” This self-dressing effect is the exact effect recognized by Thompson which discusses (col 2, lines 1-32, 55-57) adjusting the strength of the bond by adjusting the composition of the abrasive material to balance the tool life and the cutting ability of the wheel by promoting bond breakdown to give a dressing action to the wheel (col 4, lines 44-49). While not disclosing the exact claimed ranges for the constituent parts of the abrasive material, based on these teachings of Thompson, a person having ordinary skill in the art looking to optimize the dressing action would reasonably look to other teachings of bonded abrasive compositions to optimize the strength of the bond. As detailed in the rejection above, Nishiguchi explicitly discloses that adjusting the diamond grain concentration, binder concentration, and filler concentration directly affect the strength of the bond (col 5, lines 27-30, 53-56). Therefore, a person having ordinary skill in the art has a clear motivation to explore the ranges of Nishiguchi, which is in applicant’s art of bonded abrasive wheels and is pertinent to adjusting the strength of the bond which can provide advantages pertaining to tool life and cut rate as taught by Thompson. 
Applicant further argues that Pope does not mention dressing PDCs and is not relevant to applicant’s problem. However, Pope explicitly discloses using a resin bonded diamond abrasive wheel to preform centerless grinding on a PDC workpiece (fig 13; col 49, lines 5-15; col 52, lines 17-25). Applicant further states that the claims have been amended to clearly illustrate the differences between the claimed invention and Pope. It is unclear which amendments were intended to overcome Pope. As discussed above, Pope is cited to teach the use of a diamond grinding wheel on a PDC workpiece, as claimed.
Applicant additionally argues that no reference teaches “diamond-on-diamond abrading.” However, Pope explicitly teaches this limitation (col 52, lines 17-25). Regarding claim 5, because this claim is directed to a grinding wheel only, any limitations regarding a desired workpiece do not further limit the claimed structure. 
Applicant’s arguments discuss the Matsumoto reference. However, Matsumoto is not relied upon in the rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3540162 is cited to show another example of a bonded diamond abrasive wheel with high diamond concentrations. US 2003/0192258 is cited to show another bonded abrasive wheel with alpha alumina and coke as fillers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723